DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/31/2020 and 4/09/2021 have been entered and considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Pat.No. 10966281. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application 
Issued Patent US 10966281 (claim 1)
A method comprising:
A method comprising:
receiving, by a terminal, first indication information from a network device, wherein the first indication information indicates a first set of related information of feedback time, the first set of related information of feedback time comprises at least one piece 


sending, by the base station, the higher layer signaling to the terminal; determining, by the base station, downlink control information (DCI) for instructing the terminal to determine the transmission timing value in the at least one transmission timing set, wherein the determined transmission timing value is a slot that the terminal is instructed to use 

sending, by the base station, the DCI to the terminal.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of Pat. No. 10966281 and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 10966281.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2020/0022175 A1).
Regarding claims 1 and 8, Xiong teaches a method/apparatus (Abstract) comprising:
a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform steps of (Para. 0290; t a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor of User Equipment (UE), enable the at least one computer processor to implement operations at the UE):
receiving, by a terminal, first indication information from a network device, wherein the first indication information indicates a first set of related information of feedback time, the first set of related information of feedback time comprises at least one piece of related information of feedback time, each piece of related information of feedback time of the first set of related information of feedback time indicates a quantity of time units comprised in a feedback time of a first data block received by the terminal from the network device, and the feedback time of the first data block comprises a time difference between a sending time of a response message sent by the terminal to the network device for the first data block and a receiving time of the first data block by the terminal (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. first indication information is a set of values for the timing and resources for the HARQ-ACK feedback);
receiving, by the terminal, second indication information from the network device, wherein the second indication information indicates a first piece of related information of feedback time of the first data block from the first set of related information of feedback time (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. second indication information is dynamic indication in the DCI which tells which of the set of values to use); and
sending, by the terminal, the response message for the first data block to the network device according to the first piece of related information of feedback time (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. the HARQ-ACK is the response message sent to the network device/PCell/SCell). 
Regarding claims 5, 12, and 19, Xiong teaches the limitations of the previous claims.  Xiong further teaches wherein the second indication information indicates a location or an index of the first piece of related information of feedback time of the first data block in the first set of related information of feedback time (Para. 0128; slot index S1 in the DCI may indicate which slot is used for the transmission of PUCCH carrying HARQ-ACK feedback).  
Regarding claims 6, 13, and 20, Xiong teaches the limitations of the previous claims.  Xiong further teaches wherein a length of a time unit comprised in the feedback time of the first data block is predefined (Para. 0115; the number of slots within one slot group may be predefined in the specification or configured by high layer signaling; i.e. the number of slots read on the length of the time unit).  
Regarding claims 7 and 14, Xiong teaches the limitations of the previous claims.  Xiong further teaches wherein the response message is a hybrid automatic repeat request (HARQ) response message (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; i.e. the HARQ-ACK is the response message sent to the network device/PCell/SCell).  
Regarding claim 15, Xiong teaches a apparatus (Abstract) comprising:
a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform steps of (Para. 0290; t a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor of User Equipment (UE), enable the at least one computer processor to implement operations at the UE):
sending first indication information to a terminal, wherein the first indication information indicates a first set of related information of feedback time, the first set of related information of feedback time comprises at least one piece of related information of feedback time, each piece of related information of feedback time of the first set of related information of feedback time indicates a quantity of time units comprised in a feedback time of a first data block sent by the apparatus to the terminal, and the feedback time of the first data block comprises a time difference between a sending time of a response message sent by the terminal to the apparatus for the first data block and a receiving time of the first data block received by the terminal (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. first indication information is a set of values for the timing and resources for the HARQ-ACK feedback);
sending second indication information to the terminal, wherein the second indication information indicates a first piece of related information of feedback time of the first data block from the first set of related information of feedback time (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. second indication information is dynamic indication in the DCI which tells which of the set of values to use); and
receiving the response message that is for the first data block according to the first piece of related information of feedback time (Fig. 9; Paras. 0124-0127; HARQ-ACK feedback, and specifically of indicating a timing difference between the DL data transmission on SCell in one CC, and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from the SCell for the DL data transmission; a timing difference between the DL data transmission on SCell in one CC and the transmission on another CC of the HARQ-ACK feedback on PCell or PUCCH SCell with different numerologies or TTI durations from SCell may be determined by a combination of higher layer signaling and dynamic indication in the DCI of the PDCCH preceding the DL data transmission on SCell. In particular, a set of values may be configured by higher layer signaling, and the DCI may indicate one value from configured values for HARQ-ACK feedback timing; i.e. the HARQ-ACK is the response message sent to the network device/PCell/SCell). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 9-11, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiong et al (US 2020/0022175 A1) in view of Wang et al (US 2019/0363840 A1).
Regarding claims 2, 9, and 16, Xiong teaches the limitations of the previous claims.  Xiong further teaches wherein each piece of related information of feedback time in the first set of related information of feedback time is one of multiple pieces of related information of feedback time (Paras. 0034, 0109, and 0111; The second step of the scheduling indication would provide timing delay information, for example also in the DCI, in the form of a slot index within the timing/slot boundary; to reduce signaling overhead in the DCI in a CC #1, a bitmap may be imposed onto the slot index to indicate which slot(s) may be used for the data transmission, where the bit value “1” in the bitmap may indicate that a slot is to be used while the bit value “0” may indicate that a slot is not to be used for the data transmission; i.e. the bitmap of the index would read on multiple pieces of information).  
However, Xiong does not specifically disclose each piece of related information of feedback time in the first set of related information of feedback time is one of 16 pieces of related information of feedback time. 
Wang teaches a user equipment figures out a size and bit mapping of a HARQ-ACK/NACK codebook exactly in the case where HARQ-ACK/NACK feedback time is variable (Abstract).  He further teaches each piece of related information of feedback time in the first set of related information of feedback time is one of 16 pieces of related information of feedback time (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Wang with the teachings of Xiong.  The motivation for doing so would have been to allow the HARQ-ACK feedback time to be variable, the user equipment may figure out a size and bit mapping of the HARQ-ACK/NACK codebook exactly, and meanwhile, effective utilization of the uplink control channel resource is ensured (Wang at Para. 0075).
Regarding claims 3, 10, and 17, Xiong teaches the limitations of the previous claims.  
However, Xiong does not specifically disclose wherein a quantity H of bits in the second indication information that are used to indicate the first piece of related information of feedback time is determined based on a size P of the first set of related information of feedback time, and H is a minimum integer greater than or equal to log2 
Wang teaches a user equipment figures out a size and bit mapping of a HARQ-ACK/NACK codebook exactly in the case where HARQ-ACK/NACK feedback time is variable (Abstract).  He further teaches wherein a quantity H of bits in the second indication information that are used to indicate the first piece of related information of feedback time is determined based on a size P of the first set of related information of feedback time, and H is a minimum integer greater than or equal to log2 P, and wherein the size P of the first set of related information of feedback time indicates a quantity of pieces of related information of feedback time comprised in the first set of related information of feedback time (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook and it is basic binary math to determine the number of bits needed to selected from the number of options). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Wang with the teachings of Xiong.  The motivation for doing so would have been to allow the HARQ-ACK feedback time to be variable, the user equipment may figure out a size and bit mapping of the HARQ-ACK/NACK codebook exactly, and meanwhile, effective utilization of the uplink control channel resource is ensured (Wang at Para. 0075).
Regarding claims 4, 11, and 18, Xiong teaches the limitations of the previous claims. 
However, Xiong does not specifically disclose wherein the first set of related information of feedback time comprises 8 pieces of related information of feedback time, and a quantity of bits in the second indication information that are used to indicate the first piece of related information of feedback time is 3. 
Wang teaches a user equipment figures out a size and bit mapping of a HARQ-ACK/NACK codebook exactly in the case where HARQ-ACK/NACK feedback time is variable (Abstract).  He further teaches wherein the first set of related information of feedback time comprises 8 pieces of related information of feedback time, and a quantity of bits in the second indication information that are used to indicate the first piece of related information of feedback time is 3 (Paras. 0029-0036 and 0136; determining downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit based on configured HARQ-ACK/NACK timing, wherein the downlink time unit indexes of the respective downlink time units corresponding to the same uplink time unit represents the order of the respective downlink time units corresponding to the same uplink time unit in the feedback window; obtaining a minimum number of bits that can be occupied by the HARQ-ACK/NACK corresponding to each downlink time unit; and obtaining starting points where the HARQ-ACK/NACKs corresponding to the respective downlink time units corresponding to the same uplink time unit; a length of an ACK/NACK codebook is 16; i.e. the number of time units are variable and could be based on the length of the codebook). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Wang with the teachings of Xiong.  The motivation for doing so would have been to allow the HARQ-ACK feedback time to be variable, the user equipment may figure out a size and bit mapping of the HARQ-ACK/NACK codebook exactly, and meanwhile, effective utilization of the uplink control channel resource is ensured (Wang at Para. 0075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                     /KENT KRUEGER/Primary Examiner, Art Unit 2474